
	
		II
		112th CONGRESS
		2d Session
		S. 3366
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2012
			Mrs. Feinstein (for
			 herself, Mr. Chambliss,
			 Mr. Burr, Mr.
			 Warner, Mr. Nelson of
			 Florida, Mr. Rubio,
			 Mr. Udall of Colorado, and
			 Mr. Blunt) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To designate the Haqqani network as a foreign terrorist
		  organization.
	
	
		1.DesignationThe Secretary of State shall designate the
			 Haqqani network as a foreign terrorist organization under section 219 of the
			 Immigration and Nationality Act (8 U.S.C. 1189).
		
